PER CURIAM.
The only material difference in the questions presented in this case and those presented in No. 4899, In re Edward W. Skorcz, Bankrupt, Trustees System Reineo Company v. Edward W. Skorcz, 67 F.(2d) 187, decided by this court on June 24, 1933, is that in the case at bar, bankrupt- had already secured -his discharge, while in the Skorcz Case, bankrupt’s petition for a discharge was pending. The distinction we think can make no difference, and the order of the District Court in the instant case is affirmed on the authority of the decision in the Skorcz case and the eases therein cited.